 Case 21-04058          Doc 107       Filed 06/14/21 Entered 06/14/21 14:52:45                   Desc Main
                                       Document     Page 1 of 3



                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                 TEXARKANA DIVISION

IN RE:                                     §                         Chapter 11
                                           §
SPHERATURE INVESTMENTS LLC                 §                         CASE NO. 20-42492
et al.                                     §
                                           §
_______________________________________§
                                           §
SPHERATURE INVESTMENTS LLC,                §
                                         1
et al. d/b/a World Ventures Holdings, LLC §
                                           §
                     Plaintiff,            §
                                           §
v.                                         §                         Adversary No. 21-04058
                                           §
KENNETH E. HEAD                            §
                                           §
                     Defendants.           §


                                         NOTICE OF HEARING


        PLEASE TAKE NOTICE that a hearing on Defendant’s Motion for Withdrawal of the

Reference Pursuant to 11 U.S.C. § 157(d) and FRBP 5011 and Supporting Brief (“Motion to

Withdraw”) [Docket No. 72] and Defendant’s Motion to Dismiss Amended Complaint Pursuant

to Rule 12(b)(6) of the Federal Rules of Civil Procedure or, Alternately, Motion for More Definite

Statement Pursuant to Rule to Rule 12(e) (“Motion to Dismiss”) [Docket No. 88] (the Motion to

Withdraw and Motion to Dismiss are collectively referred to herein as the “Motions”) have been

set for telephonic hearing on July 27, 2021 at 2:30 p.m. (CT) before the Honorable Brenda T.



1
  The “Debtors” in the above-described jointly administered Chapter 11 bankruptcy cases (“Cases”) are Spherature
Investments LLC (“Spherature”) EIN#5471, Rovia, LLC (“Rovia”) EIN#7705, WorldVentures Marketing
Holdings, LLC (“WV Marketing Holdings”) EIN#3846, WorldVentures Marketplace, LLC (“WV Marketplace”)
EIN#6264, WorldVentures Marketing, LLC (“WV Marketing”) EIN#3255, WorldVentures Services, LLC (“WV
Services”) EIN#2220.


NOTICE OF HEARING – Page 1
 Case 21-04058      Doc 107     Filed 06/14/21 Entered 06/14/21 14:52:45          Desc Main
                                 Document     Page 2 of 3



Rhoades, Bankruptcy Judge for the United States Bankruptcy Court for the Eastern District of

Texas (the “Court”). A copy of the Order Granting Agreed Motion to Continue June 14, 2021

Hearing [Docket No. 106] is attached hereto as Exhibit A.

       PLEASE TAKE FURTHER NOTICE that the Court has set the Motion for telephonic

hearing on July 27, 2021 at 2:30 p.m. (CT). Parties are instructed to dial 1-888-675-2535, use

Access No. 4225607 and Security No. 6324, as well as directed to review the instructions

contained in the following link for all telephonic hearings before Judge Rhoades:

http://www.txeb.uscourts.gov/content/judgerhoades. The information can be found by accessing

the Court’s webpage at www.txeb.uscourts.gov and choosing “Judge’s Info”, then choosing

“Judge Rhoades”, and then choosing “Telephonic Hearing” Tab.



                                           Respectfully submitted,

                                           SINGER & LEVICK, P.C.

                                           By:       /s/ Todd A. Hoodenpyle
                                                   Todd Hoodenpyle
                                                   Texas State Bar No. 00798265
                                                   hoodenpyle@singerlevick.com
                                                   Michelle E. Shriro
                                                   Texas Bar No. 18310900
                                                   mshriro@singerlevick.com
                                                   16200 Addison Road, Ste. 140
                                                   Addison, Texas 75001
                                                   Telephone: (972) 380-5533
                                                   Facsimile: (972) 380-5748

                                           ATTORNEYS FOR DEFENDANT KENNETH
                                           E. HEAD




NOTICE OF HEARING – Page 2
 Case 21-04058         Doc 107      Filed 06/14/21 Entered 06/14/21 14:52:45                Desc Main
                                     Document     Page 3 of 3



                                   CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been electronically
mailed to the parties that are registered or otherwise entitled to receive electronic notices in this case
pursuant to the Electronic Filing Procedures in this District and upon the following parties via electronic
mail on June 14, 2021.

 Via Email: slockhart@foley.com
 Steven C. Lockhart
 Foley & Lardner LLP
 2021 McKinney Avenue, Suite 1600
 Dallas, Texas 75201



                                                          /s/ Todd A. Hoodenpyle
                                                         Todd A. Hoodenpyle




NOTICE OF HEARING – Page 3
